DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 21-40 are allowed. 
The present invention is directed to improving the resultant face-recognition network and speeding up the training process. Each independent claim identifies the uniquely distinct features:
for each input training item of a set of input training items, propagating the input training item through the MT network once to generate an output value for the input training item, wherein (i) each input training item is part of at least one triplet training set and (ii) at least a plurality of the input training items are part of two or more triplet training sets, wherein each triplet training set comprises an anchor input training item, a positive input training item of a same category as the anchor input training item, and a negative input training item of a different category than the anchor input training item;

computing a loss function value for each triplet training set based on the output values generated for each input training item in the triplet training set;

computing an aggregate loss function value from the computed loss function values computed for the triplet training sets; and



The present invention is directed to improving the resultant face-recognition network and speeding up the training process. Each independent claim identifies the uniquely distinct features:
for each input of a set of inputs that comprises a plurality of inputs for each of a plurality of categories, using the MT network to generate an output value for the input;

identifying a plurality of groupings of inputs, wherein each grouping comprises at least two inputs in a first category and at least one input in a second category, wherein a plurality of the inputs belong to at least two different groupings; and

calculating an error measure for the network as a summation of individual error measures for each of the identified groupings of inputs, the individual error measure for each identified grouping based on the output values for the inputs of the grouping; and

training the network parameters using the calculated error measure.

The closest prior art, US 2019/0279046 A1 (“Han et al.”); US 2019/0180176 A1 (“Yudanov et al.”); US 2019/0258925 A1 (“Li et al.”); US 9,928,448 (“Merler et al.”); US 8,429,106 (“Downs et al.”), fail to anticipate or render obvious at least the above limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLOTTE M BAKER whose telephone number is (571)272-7459.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY A MAUNG can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLOTTE M BAKER/Primary Examiner, Art Unit 2664